11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Alberto Rubio
Cruz
Appellant
Vs.                   No.
11-02-00112-CR B
Appeal from Dallas County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states that he desires to withdraw
his notice of appeal.  The motion is
signed by both appellant and his attorney. 
The motion is granted. 
TEX.R.APP.P. 42.2.
The
appeal is dismissed.
 
PER CURIAM
 
April 25, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.